ACCEPTED
                                                                                          01-15-00269-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     5/18/2015 3:34:46 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK
                                       IN THE
                               FIRST COURT OF APPEALS
                                      OF TEXAS
                                                                      FILED IN
                                                               1st COURT OF APPEALS
SHAUN DEVELLE BRIGGS                        §                      HOUSTON, TEXAS
                                            §                  5/18/2015 3:34:46 PM
VS.                                         §    Case Number   No.  01-15-00269-CR
                                                               CHRISTOPHER     A. PRINE
                                            §                          Clerk
THE STATE OF TEXAS                          §

                       First Motion to Extend Time to File Brief

      Now comes Shaun Develle Briggs, appellant in the above-styled and numbered

cause, by and through assistant public defender, Jani J. Maselli Wood, and

respectfully moves the Court for an extension of time within which to file the

appellate brief, and for cause would show the Court as follows:

                                           I.

        On February 18, 2015, Mr. Briggs was convicted of the offense of aggravated

robbery and was sentenced to 15 years imprisonment in the Texas Department of

Criminal Justice - Institutional Division.          He was convicted in cause

number1430016 in the 263rd District Court of Harris County, Texas, styled The

State of Texas v. Shaun Develle Briggs.

                                          II.

        The brief is currently due May 14, 2015. No extensions have been requested.

                                          III.

        Undersigned counsel is requesting 30 days from that due date until June 14,

2015.
                                         IV.

       Counsel has been working on a murder appeal in State v. Joe Lee Bowden. The

record is lengthy;

       On April 30, 2015, counsel filed a PDR in State v. Joshua London;

       On March 25, 2015, the Court of Criminal Appeals granted the State’s PDR

in Osmin Peraza v. State, NOS. PD-0100 & PD-0101-15. The CCA ordered expedited

briefing (15 days per side with no extensions of time permitted). Undersigned

counsel filed the brief on April 23, 2015. The CCA then set argument for May 20,

2015. This is also requiring additional time to prepare for argument.

       Additionally, in January 2015, counsel made plans to attend a wedding and

graduation in Massachusetts from May 14-17, 2015. The tickets are nonrefundable.

                                          V.

   This request is made not to delay the proceedings, but to ensure that Mr. Briggs

is adequately represented.

       WHEREFORE, PREMISES CONSIDERED, Mr. Briggs respectfully prays

that this undersigned counsel be designated as the attorney of record in this cause

and that the Court permit an extension of time until June 14, 2015.
                                        Respectfully submitted,

                                        ALEXANDER BUNIN
                                        Chief Public Defender
                                        Harris County Texas

                                        /s/ Jani Maselli Wood
                                        _______________________
                                        JANI J. MASELLI WOOD
                                        Assistant Public Defender
                                        State Bar Number 00791195
                                        Harris County Texas
                                        1201 Franklin, 13th Floor
                                        Houston Texas 77002
                                        (713) 368-0001
                                        (713) 368-9278 (Fax)
                                        Jani.Maselli@pdo.hctx.net

                                        Attorney for Appellant,
                                        Shaun Develle Briggs


                         CERTIFICATE OF SERVICE

      Pursuant to Tex. R. App. Proc. 9.5, this certifies that on May 18, 2015, a

copy of the foregoing was emailed to counsel for the state (through texfile.com) at

the following address:

      Alan Curry
      Assistant District Attorney
      1201 Franklin Street, 6th Floor
      Houston, TX 77002
      curry_alan@dao.hctx.net

                                      /s/ Jani J Maselli Wood
                                ___________________________________
                                JANI J. MASELLI WOOD